As filed with the Securities and Exchange Commission on September 6, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) Mitchell York Wertz York Capita Management Group, LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-932-2750 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2007 Date of reporting period:06/30/2007 Item 1. Report to Stockholders. Semi-annual Report June 30, 2007 Fund Advisor: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL33604 Toll Free: 866-319-3655 [This page intentionally left blank.] THE CORE FUND EXPENSES JUNE 30, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees; and indirect ongoing costs, including management fees and other Fund operating expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the six month period of January 1, 2007 through June 30, 2007. Actual expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these direct costs were included, your costs would be higher. Expenses Paid During Period* Beginning Ending January 1, 2007 Account Value Account Value Through January 1, 2007 June 30, 2007 June 30, 2007 Actual - Class I $ 1,000.00 $ 1,018.70 $ 3.40 Hypothetical (5% return before expenses) 1,000.00 1,021.42 3.41 * Expenses are equal to the Fund’s annualized expense ratio of 0.68% for Class I,which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181 days/365 days (to reflect the one-half year period).The Fund’s ending account value on the first line in the table is based on its actual total return of 1.87% for Class I for the six-month period of January 1, 2007 to June 30, 2007. Expenses Paid Ending During Period Beginning Account Value Ended Account Value June 30, 2007 June 30, 2007 Actual - Class Y $ 1,000.00 $ 1,005.30 $ 1.93 * Hypothetical (5% return before expenses) 1,000.00 1,019.09 5.76 ** * Expenses are equal to the Fund’s annualized expense ratio of 1.15%for Class Y, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 61 days/365 days (to reflect the two-month period of operation).The Fund’s ending account value on the first line in the table is based on its actual total return of 0.53% for Class Y for the two-month period of operation, May 1, 2007 to June 30, 2007. ** Expenses are calculated assuming that the Fund’s Class Y shares had been available for purchase during the entire six-month period from January 1, 2007 to June 30, 2007, and are equal to the Fund’s annualized expense ratio of 1.15% for Class Y, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181/365 days (to reflect the hypothetical six-month period). The CORE Fund Schedule of Investments June 30, 2007 (Unaudited) Principal Amount Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - 116.65% FHLB - 65.07% 5.25%, 02/18/2010 (a) $ 10,000,000 $ 10,014,100 5.10%, 03/06/2008 3,000,000 2,995,035 5.00%, 02/04/2009 3,500,000 3,489,248 5.40%, 03/19/2010 5,000,000 4,999,980 5.45%, 02/09/2012 3,000,000 2,987,340 5.50%, 09/04/2009 (b)(c) 10,000,000 10,009,000 5.50%, 09/01/2010 2,500,000 2,496,130 5.50%, 03/14/2011 2,500,000 2,492,867 5.50%, 04/05/2012 (b) 5,000,000 5,005,000 5.50%, 04/17/2009 10,000,000 10,000,360 5.50%, 04/20/2010 5,000,000 4,994,590 5.55%, 03/29/2010 10,000,000 9,997,750 5.55%, 06/12/2012 3,000,000 3,000,804 5.70%, 04/23/2012 (c) 20,000,000 19,946,980 6.00%, 06/18/2012 4,000,000 4,000,220 6.00%, 12/28/2011 3,000,000 3,002,838 6.00%, 06/05/2015 2,000,000 1,991,916 6.00%, 06/21/2012 4,000,000 4,002,256 5.70%, 03/09/2012 5,000,000 4,988,450 110,414,864 FHLMC - 20.13% 5.25%, 03/15/2012 5,000,000 4,957,880 5.375%, 01/09/2014 3,000,000 2,964,924 5.55%, 01/09/2012 5,000,000 4,982,670 5.65%, 02/14/2012 5,000,000 4,983,850 6.00%, 09/19/2016 1,325,000 1,313,535 Pool 1B1691, 5.295%, 05/01/2034 (a) 1,757,924 1,764,951 Pool 780242, 7.174%, 02/01/2033 (a) 275,353 277,850 Pool 780346, 7.162%, 03/01/2033 (a) 652,856 656,779 Pool 781955, 5.779%, 05/01/2034 (a) 1,081,206 1,101,925 Pool C91000, 6.00%, 11/01/2026 3,518,610 3,519,399 Pool C90580, 6.00%, 09/01/2022 396,962 399,161 Pool M80718, 5.00%, 01/01/2009 482,834 481,333 Pool M80765, 5.00%, 08/01/2009 255,478 254,684 Pool M90748, 5.00%, 08/01/2007 435,746 436,086 Pool M90754, 5.00%, 09/01/2007 1,254,884 1,250,156 Pool M90779, 5.50%, 11/01/2007 231,581 231,460 Pool M90819, 4.50%, 06/01/2008 220,170 218,500 Pool M90836, 5.00%, 06/01/2008 333,427 332,017 Pool D97199, 6.00%, 02/01/2027 3,003,035 3,001,824 Series 410924, 6.447%, 05/01/2035 (a) 463,234 480,214 Series 410926, 6.30%, 07/01/2035 (a) 529,279 546,475 34,155,673 FNMA - 29.67% 5.55%, 03/15/2010 (c) 10,000,000 9,995,300 5.65%, 04/10/2013 4,000,000 3,992,528 5.70%, 05/12/2011 10,000,000 10,019,880 6.00%, 05/12/2016 3,000,000 3,008,781 6.00%, 02/23/2016 6,074,000 6,042,008 6.00%, 01/24/2017 4,000,000 3,968,160 Pool 254631, 5.00%, 02/01/2018 (a) 760,273 737,565 Pool 190609, 7.00%, 02/01/2014 223,453 232,151 Pool 256752, 6.00%, 06/01/2027 2,815,750 2,810,215 Pool 735529, 4.429%, 08/01/2034 (a) 1,296,574 1,286,468 Pool 754624, 7.175%, 11/01/2033 (a) 258,833 262,373 Pool 826046, 4.817%, 07/01/2035 2,726,288 2,721,931 Pool 802854, 4.002%, 12/01/2034 (a) 2,124,093 2,147,761 Pool 843024, 5.154%, 09/01/2035 (a) 1,032,856 1,032,032 Pool 832922, 5.303%, 09/01/2035 (a) 348,722 351,136 Pool 851297, 7.292%, 09/01/2035 (a) 1,683,445 1,745,213 50,353,502 GNMA - 1.78% Pool 80701, 5.375%, 06/20/203 $ 566,428 $ 571,766 Pool 80728, 6.00%, 08/20/2033 (a) 167,705 169,397 Pool 80825, 6.50%, 02/20/2034 (a) 241,579 244,005 Pool 80965, 5.50%, 07/20/2034 (a) 933,263 939,227 Series 2003-110, 5.00%, 05/20/2029 1,119,157 1,103,524 3,027,919 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $198,107,458) 197,951,958 Principal Amount/Shares Value SHORT TERM INVESTMENTS - 6.64% Commercial Paper - 6.07% Block Financial Corp, 5.42%, 07/12/07 $ 3,000,000 2,995,050 MICAFD, 5.432%, 07/12/07 2,800,000 2,799,578 Spectra Energy, 5.38%, 07/02/07 4,500,000 4,499,329 10,293,957 Money Market Funds - 0.19% Reserve Primary Fund 12 - 5.27%(a) 316,519 316,519 U.S. Treasury Obligations - 0.38% U.S. Treasury Bill (d) Due 07/12/2007 $ 650,000 649,022 TOTAL SHORT TERM INVESTMENTS (Cost $11,259,498) 11,259,498 Total Investments (Cost $209,366,956) - 123.29% 209,211,456 Liabilities in Excess of Other Assets, Net (23.29%) -39,526,729 TOTAL NET ASSETS - 100.00% $ 169,684,727 Footnotes Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of June 30, 2007. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Advisor and compared to independent third party sources.Such values are approved on a quarterly basis by the Board of Trustees.The total fair value of such securities at June 30, 2007 is $15,014,000, which represents 8.85% of total net assets. (c) Collateral for securities sold subject to repurchase. (d) Securities held on deposit in a segregated account, with a market value of $649,022 as of June 30, 2007.The margin account is held as collateral for short future positions. The accompanying notes are an integral part of these financial statements. The CORE Fund Schedule of Reverse Repurchase Agreements June 30, 2007 (Unaudited) Principal Principal & Counterparty Rate Trade Date Maturity Date Interest Par Morgan Stanley 5.30% 6/1/2007 9/4/2007 $ 19,350,514 $ 19,273,900 Morgan Stanley 5.30% 6/7/2007 9/6/2007 9,703,647 9,670,900 Morgan Stanley 5.30% 6/7/2007 9/6/2007 9,708,513 9,675,750 $ 38,762,674 $ 38,620,550 The accompanying notes are an integral part of these financial statements. The CORE Fund Schedule of Short Futures Contracts June 30, 2007 (Unaudited) Number Unrealized of Contracts (Depreciation) 225 U.S. Treasury 10-Year Note Futures Contract Expiring September 2007 (Underlying Face Amount at Market Value $23,783, (255,642) As of June 30, 2007, initial margin deposits of $212,625 have been pledged inconnection with the open short futures contracts. The accompanying notes are an integral part of these financial statements. THE CORE FUND FUND PROFILE June 30, 2007 (Unaudited) Asset Allocation (% of Net Assets) U.S. Government & Agency Obligations 116.65 % Short Term Investments 6.64 % Liabilities in excess of other assets, net (23.29) % Total Net Assets 100.00 % THE CORE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2007 (Unaudited) Assets: Investments, at market (cost: $209,366,956) $ 209,211,456 Deposit at broker for futures 80,351 Receivables: Interest 2,431,418 Capital shares purchased 567,696 Prepaid Insurance 4,807 Total Assets 212,295,728 Liabilities: Reverse repurchase agreements 38,620,550 Interest payable on reverse repurchase agreements 142,124 Variation margin payable 112,500 Dividend payable 695,942 Securities purchased 2,976,633 Advisory fees 63,120 Distribution fees 80 Accrued Expenses 52 Total Liabilities 42,611,001 Net Assets $ 169,684,727 Net Assets consist of: Paid-in capital 172,729,916 Accumulated net investment loss (42,005) Net accumulated realized loss on investments (2,592,042) Net unrealized depreciation on investments (155,500) Net unrealized depreciation on futures contracts (255,642) Net Assets $ 169,684,727 Class I Net Assets $ 63,753,044 Shares outstanding (Unlimited number of shares of beneficial interest authorized) 6,518,892 Net Asset Value and offering price per share ($63,753,044 / 6,518,892 shares) $ 9.78 Class Y Net Assets $ 105,931,683 Shares outstanding (Unlimited number of shares of beneficial interest authorized) 10,825,357 Net Asset Value and offering price per share ($105,931,683 / 10,825,357 shares) $ 9.79 The accompanying notes are an integral part of these financial statements. THE CORE FUND STATEMENT OF OPERATIONS FOR THE PERIOD ENDED JUNE 30, 2007 (Unaudited) Investment Income: Interest $ 4,816,265 Total Investment Income: 4,816,265 Expenses: Investment advisory fees 868,894 Officer compensation fees 18,100 Trustee expenses 5,952 Insurance expenses 2,393 Distribution fees - Class R 79 Interest expense 227,118 Total Expenses: 1,122,536 Investment advisory fees waived (405,067) Investment advisory fees waived - Class Y (43,320) Total Waivers: (448,387) Total Net Expenses: 674,149 Net investment income 4,142,116 Realized and unrealized gain (loss) on investments: Net realized loss on investments (372,086) Net realized loss on future contracts (67,812) Net realized loss on options (57,750) Net change in unrealized appreciation on investments 5,248 Net change in unrealized depreciation on future contracts (255,642) Net realized and unrealized loss on investments (748,042) Net increase in net assets resulting from operations $ 3,394,074 The accompanying notes are an integral part of these financial statements. THE CORE FUND STATEMENT OF CHANGES IN NET ASSETS For the For the Period Ended Fiscal Year June 30, 2007 Ended (Unaudited) December 31, 2006 Increase (Decrease) in Net Assets Operations: Net investment income $ 4,142,116 $ 8,530,289 Net realized gain (loss) on investments (497,648) (475,790) Net change in unrealized depreciation on investments (250,394) 564,154 Net increase in net assets resulting from operations 3,394,074 8,618,653 Distributions to shareholders from: Net investment income - Class I (3,305,789) (8,532,884) Net investment income - Class Y (876,731) — Net investment income - Class R (678) (432) Total Distributions (4,183,198) (8,533,316) Capital Share Transactions: Shares sold: Class I 40,547,652 65,850,040 Class Y 105,426,036 — Class R 7,392 45,539 Shares reinvested: Class I 2,433,502 5,484,864 Class Y 876,731 — Class R 490 432 Shares redeemed: Class I (151,319,401) (123,501,289) Class Y — — Class R (53,686) (39) Increase (decrease) in net assets from capital share transactions (2,081,284) (52,120,453) Total increase (decrease) in net assets (2,870,408) (52,035,116) Net Assets: Beginning of period 172,555,135 224,590,251 End of period $ 169,684,727 $ 172,555,135 Accumulated net investment income (loss) $ (42,005) $ — Share Transactions: Shares sold: Class I 4,873,549 6,688,849 Class Y 10,735,849 — Class R 752 4,624 Shares reinvested: Class I 247,804 556,903 Class Y 89,508 — Class R 50 44 Shares redeemed: Class I (16,156,429) (12,543,936) Class Y — — Class R (5,466) (4) Net increase (decrease) from share transactions (214,383) (5,293,520) The accompanying notes are an integral part of these financial statements. THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD) For the For the For the For the For the For the Period Fiscal Fiscal Fiscal Fiscal Fiscal Ended Year Year Year Year Year 06/30/07 Ended Ended Ended Ended Ended CLASS I (Unaudited) 12/31/06 12/31/05 12/31/04 12/31/03 12/31/02 (a) Net Asset Value, Beginning of Period $ 9.83 $ 9.83 $ 9.83 $ 9.89 $ 10.00 $ 10.00 Investment Operations: Net investment income 0.23 0.39 0.25 0.20 0.20 0.25 Net realized and unrealized gain/(loss) on investments (0.05 ) 0.00 0.01 (0.06 ) (0.10 ) 0.00 Total from investment operations 0.18 0.39 0.26 0.14 0.10 0.25 Distributions from: Net investment income (0.23 ) (0.39 ) (0.26 ) (0.20 ) (0.21 ) (0.25 ) Total distributions (0.23 ) (0.39 ) (0.26 ) (0.20 ) (0.21 ) (0.25 ) Net Asset Value, End of Period $ 9.78 $ 9.83 $ 9.83 $ 9.83 $ 9.89 $ 10.00 Total Return 1.87 %(b) 4.05 % 2.74 % 1.38 % 1.03 % 2.52 %(b) The accompanying notes are an integral part of the financial statements. For the For the For the For the For the For the Period Fiscal Fiscal Fiscal Fiscal Fiscal Ended Year Year Year Year Year 06/30/07 Ended Ended Ended Ended Ended CLASS I (Unaudited) 12/31/06 12/31/05 12/31/04 12/31/03 12/31/02(a) Ratios/Supplemental Data Net assets, end of period (in 000's) $ 63,753 $ 172,513 $ 224,590 $ 181,865 $ 160,684 $ 59,848 Ratio of expenses to average net assets: Before advisory fee waiver (Including int. exp.) 1.16 %(c) 1.01 % 1.40 % 1.00 % 1.00 % 1.00 %(c) Before advisory fee waiver (Excluding int. exp.) 1.03 %(c) 1.00 % After advisory fee waiver (Including int. exp.) 0.68 %(c) 0.51 % 0.89 % 0.50 % 0.56 % 0.60 %(c) After advisory fee waiver (Excluding int. exp.) 0.55 %(c) 0.49 % Ratio of net investment income to average net assets: Before advisory fee waiver 4.71 %(c) 3.47 % 2.09 % 1.48 % 1.58 % 2.17 %(c) After advisory fee waiver 5.19 %(c) 3.97 % 2.60 % 1.98 % 2.02 % 2.57 %(c) Portfolio turnover rate 108.75 % 80.91 % 140.84 % 262.65 % 194.53 % 241.11 % (a) For the period of January 9, 2002 (commencement of operations) to December 31, 2002. (b) Not annualized. (c) Annualized. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of the financial statements. THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD) For the Period Ended CLASS Y June 30, 2007 (a) Net Asset Value, Beginning of Period $ 9.82 Investment Operations: Net investment income 0.09 Net realized and unrealized loss on investments (0.03 ) Total from investment operations 0.06 Distributions from: Net investment income (0.09 ) Total distributions (0.09 ) Net Asset Value, End of Period $ 9.79 Total Return 0.53 % (b) Ratios/Supplemental Data Net assets, end of period (in 000's) $ 105,932 Ratio of expenses to average net assets: Before advisory fee waiver (Including interest expense) 1.80 % (c) Before advisory fee waiver (Excluding interest expense) 1.03 % (c) After advisory fee waiver (Including interest expense) 1.15 % (c) After advisory fee waiver (Excluding interest expense) 0.38 % (c) Ratio of net investment income to average net assets: Before advisory fee waiver 4.99 % (c) After advisory fee waiver 5.64 % (c) Portfolio turnover rate 108.75 % (a) For the period of May 1, 2007 (commencement of operations) to June 30, 2007. (b) Not annualized. (c) Annualized. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of the financial statements. THE CORE FUND STATEMENT OF CASHFLOWS For the Six Months Ended June 30, 2007 (Unaudited) Increase (decrease) in cash Cash flows from operating activites: Net increase in net assets from operations $ 3,394,074 Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments (231,247,494 ) Proceeds for dispositions of investment securities 181,816,883 Sale of short term investments, net 16,124,007 Decrease in deposits with brokers for future sales (80,351 ) Increase in other receivable 4,394 Decrease in interest receivable (695,872 ) Increase in payable for securities purchased 2,976,633 Decrease in accrued advisory fees (12,063 ) Increase in distribution fees 69 Decrease in accrued expenses (2,949 ) Increase in interest payable on reverse repurchase agreements 142,124 Increase in variation margin payable 112,500 Unrealized appreciation on securities (5,248 ) Net realized loss on investments 372,086 Net cash used in operating activities (27,101,207 ) Cash flows from financing activities: Increase in reverse repurchase agreements 38,620,550 Proceeds from shares sold 145,981,080 Payment on shares redeemed (151,373,087 ) Distributions paid in cash (872,475 ) Net change in receivables / payables related to capital share transactions (7,167,158 ) Net cash provided by financing activities 25,188,910 Net decrease in cash (1,912,297 ) Cash: Beginning balance 1,912,297 Ending balance $ — Supplemental information: Cash paid for interest expense $ 84,994 The accompanying notes are an integral part of these financial statements. The Core Fund Notes to Financial Statements For the Period Ended June 30, 2007 (Unaudited) NOTE 1. ORGANIZATION The Core Fund (the “Fund”), a diversified series of WY Funds (the “Trust”) is a registered open-end investment company, established under the laws of Ohio by an Agreement and Declaration of Trust dated 10/20/2004 (the “Trust Agreement”). On January 3, 2005, the Trust and the Board of Trustees of the AmeriPrime Advisors Trust (“AmeriPrime”), respectively, approved the reorganization of the Fund, a series of AmeriPrime, into a newly created series of the Trust with the same fund name. The tax-free reorganization was effective February 7, 2005. For the period June 1, 2006 through April 30, 2007, the Fund had two share classes: I and R.On May 1, 2007, the Fund redeemed shares of Class R pursuant to an action approved by the Board of Trustees.On May 1, 2007, the Fund commenced operations of Class Y shares.Subsequent to April 30, 2007, the Fund only offers Class I and Class Y shares. The Fund currently offers two classes of shares, Class I and Class Y.Class I shares were first offered to the public when the Fund commenced operations on January 9, 2002.Class Y shares were first offered to the public on May 1, 2007.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Trustees.Expenses attributable to any class are borne by that class.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters affecting only one class, only shareholders of that class may vote.Each class votes separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. The Fund is the only series of the Trust currently authorized by the Trustees. The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series. The Fund’s adviser is Wertz York Capital Management Group, L.L.C. (the “Adviser”). The Fund’s investment objective is to achieve a high level of income over the long-term consistent with the preservation of capital. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Valuation- Fixed income securities generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair market value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser in conformity with guidelines adopted by and subject to review of the Board. Short term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard for determining fair value controls, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of an issue of securities being valued by the adviser would appear to be the amount which the owner might reasonable expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on a (i) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (ii) yield to maturity with respect to debt issues, or a combination of these and other methods. Federal Income Taxes- There is no provision for federal income tax. The Fund intends to continue to qualify each year as a regulated investment company under subchapter M of the Internal Revenue Code of 1986, as amended, by distributing substantially all of its net investment income and net realized capital gains. Security Transactions and Related Income- The Fund follows industry practice and records security transactions on the trade date. The specific identification method is used for determining gains or losses for financial statements and income tax purposes. Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Discounts and premiums on securities purchased are amortized over the life of the respective securities. Dividends and Distributions- The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on a monthly basis. Distributions are recorded on the ex-date.The Fund intends to distribute its net realized long term capital gains and its net realized short term capital gains at least once a year. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Financial Futures Contracts– The Company invests in financial futures contracts solely for the purpose of hedging its existing portfolio securities, or securities that the Company intends to purchase, against fluctuations in fair value caused by changes in prevailing market interest rates. Upon entering into a financial futures contract, the Company is required to pledge to the broker an amount of cash, U.S. government securities or other assets, equal to a certain percentage of the contract amount (initial margin deposit).Subsequent payments, known as “variation margin,“ are made or received by the Company each day, depending on the daily fluctuations in the fair value or the underlying security.The Company recognized a gain or loss equal to the daily variation margin.Should market conditions move unexpectedly, the Company may not achieve the anticipated benefits of the financial futures contracts and may realize a loss.The use of futures transactions involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates and the underlying hedged assets. Reverse Repurchase Agreements– Reverse repurchase agreements involve a sale of security by the Fund to a bank or securities dealer and the Fund’s simultaneous agreement to repurchase the security for a fixed price (reflecting a market rate of interest) on a specific date.The securities sold are carried as assets in the financial statements and are measured at fair value.The proceeds of the sale are reported as liabilities and are carried at amortized cost.Interest incurred on reverse repurchase agreements is recognized as interest expense over the life of each agreement.These transactions involve a risk that the counterparty will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Fund.Reverse repurchase transactions are leveraging transactions that may increase the volatility of the Fund’s investment portfolio.Regulatory interpretations of the limitations on indebtedness applied by the 1940 Act require the Fund to segregate cash or certain liquid securities when entering into leveraging transactions. Short Sales– The Company may sell a security it does not own in anticipation of a decline in the fair market value of that security.When the Company sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale.A gain, limited to the price at which the Company sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. NOTE 3. FEES AND OTHER TRANSACTIONS WITH AFFILIATES The Fund’s investment adviser is Wertz York Capital Management Group, L.L.C. Under the terms of the management agreement, (the Agreement), the Adviser manages the Fund’s investments subject to approval of the Board of Trustees and pays all of the expenses of the Fund except brokerage fees and commissions, taxes, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), fees and expenses of non-interested Trustees, and extraordinary expenses. As compensation for its management services and agreement to pay the Fund’s expenses, the Fund is obligated to pay the Adviser a fee at the annual rate of 1.00% of the average value of the daily net assets of the Fund. It should be noted that most investment companies pay their own operating expenses directly, while the Fund’s expenses, except those specified above, are paid by the Adviser.The Adviser has contractually agreed to waive fees and/or reimburse expenses to maintain the Fund’s total annual operating expenses (excluding brokerage costs, borrowing costs such as (a) interest and (b) dividends on securities sold short; taxes; fees and expenses of the non-interested person trustees and any Chief Compliance Officer that is not an interested person of the trust; and extraordinary expenses) at 0.50% of Class I shares average daily net assets through April 30, 2007.The Adviser has contractually agreed to waive fees and/or reimburse expenses to maintain the Fund’s total annual operating expenses (excluding brokerage costs, borrowing costs such as (a) interest and (b) dividends on securities sold short; taxes; dedicated excess insurance expenses for Trustees and officers; fees and expenses of the non-interested person Trustees and the Chief Compliance Officer; indirect expenses, such as expenses incurred by other investment companies in which the Fund invests; and extraordinary expenses) at 0.60% and 0.35% of Class I and Class Y shares average daily net assets, respectively, from May 1, 2007 through April 30, 2008.For the six months ended June 30, 2007, the Adviser earned a fee of $868,894 from the Fund.For the six months ended June 30, 2007, the Adviser waived management fees it earned totaling $448,387 or 0.52% of the Fund’s average daily net assets. At June 30, 2007, the Fund owed the adviser $63,120 for its advisory services. The Fund retains U.S. Bancorp Fund Services, LLC, (“USBFS”) to provide the Fund with administrative services, fund accounting and transfer agency services, including all regulatory reporting and necessary office equipment and personnel. The Adviser paid all administrative, transfer agency and fund accounting fees on behalf of the Fund per the Agreement.Quasar Distributors, LLC, (the Distributor) acts as the principal distributor of the Fund’s shares. NOTE 4. INVESTMENTS For the period ended June 30, 2007, purchases and sales of investment securities, other than short-term investments (money market funds) were as follows: Amount Purchases U.S. Government Obligations $ 211,247,494 Other 20,000,000 Sales U.S. Government Obligations $ 161,816,883 Other 20,000,000 NOTE 5. DISTRIBUTION PLAN The Fund has adopted a plan pursuant to Rule 12b-1 under the 1940 Act for Class R shares of the Fund (“The Plan”).The Plan permits the Fund to pay for certain distribution and promotion expenses related to marketing Class R shares of the Fund, as well as certain expenses for shareholder support and administrative services provided to the Fund and its Class R shareholders.The amount payable annually by the Fund to the Adviser is 0.50% of the average daily net assets of the Class R shares of the Fund.The Plan is a compensation plan, which means that compensation is provided regardless of 12b-1 expenses actually incurred.Pursuant to the Distribution Plan, the Board reviews, at least quarterly, a written report of the distribution expenses incurred on behalf of the Fund.For the period ended June 30, 2007, the Fund paid distribution fees of $79 under the Plan. NOTE 6. OPTIONS For the Core Fund, the premium amount and number of option contracts written during the six months ended June 30, 2007 were as follows: Premium Amount Number of Contracts Options outstanding at December 31, 2006 $ — — Options written 60,625 5,000 Options closed (9,625) (1,000) Options exercised — — Options expired (51,000) (4,000) Options outstanding at June 30, 2007 — — NOTE 7. ESTIMATES Preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 8. FEDERAL TAX INFORMATION The following balances for the Fund are as of December 31, 2006 , the Fund’s most recent fiscal year end: Amount Cost of investments for tax purposes (a) $ 176,869,037 Gross tax unrealized appreciation 199,341 Gross tax unrealized depreciation (796,688) Net tax unrealized depreciation on investments (597,347) Undistributed ordinary income — Undistributed long-term capital gains (1,428,282) Total distributable earnings (1,428,282) Other accumulated gains — Total accumulated earnings $ (2,025,629) (a) Represents cost for federal income tax purposes and differs from the cost for financial reporting purposes primarily due to the tax deferral of post-October losses. At December 31, 2006, the Fund had available for federal income tax purposes unused capital loss carryforwards of $1,428,282, which is available for offset against future capital gains, the use of a portion of which is limited by IRS regulations.Of such losses, $703,865 expire December 31, 2012, and $724,417 expire December 31, 2014.To the extent this loss carryforward is used to offset future capital gains, it is probable that the amount offset will not be distributed to shareholders. NOTE 9. DISTRIBUTIONS TO SHAREHOLDERS The Fund paid monthly distributions of net investment income totaling $0.23 per share for Class I and $0.14 per share for Class R and $0.09 per share for Class Y during the period ended June 30, 2007.The tax character of distributions paid during 2007 and 2006 for the Fund was as follows: Six Months Ended Fiscal Year Ended June 30, 2007 December 31, 2006 Class I Class R** Class Y*** Class I Class R* Distributions paid from: Ordinary Income $ 3,305,789 $ 678 $ 876,731 $ 8,532,884 $ 432 Short-term Capital Gain — Long-Term Capital Gain — $ 3,305,789 $ 678 $ 876,731 $ 8,532,884 $ 432 * For the period June 1, 2006 (inception) to December 31, 2006. ** For the period January 1, 2007 to April 30, 2007. *** For the period May 1, 2007 (inception) to June 30, 2007. NOTE 10. RECENT ACCOUNTING PRONOUNCEMENTS FASB Interpretation 48 In July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the affirmative evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether it is more likely than not (i.e., greater than 50-percent) that each tax position will be sustained upon examination by a taxing authority based on the technical merits of the position.A tax position that meets the more-likely-than-not recognition threshold is measured to determine that amount of benefit to recognize in the financial statements.Differences between tax positions taken in a tax return and amounts recognized in the financial statements will generally result in an increase in a liability for taxes payable (or a reduction of a tax refund receivable) and an increase in a deferred tax liability (or a reduction in a deferred tax asset).Adoption of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.The adoption of FIN 48 is not expected to have a significant impact on the Fund’s financial statements. FASB Interpretation 157 In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Fund believes the adoption of SFAS 157 will have no material impact on its financial statements. NOTE 11. RENEWAL OF MANAGEMENT AGREEMENT (Unaudited) Renewal of the management agreement between the Advisor and the Trust (the “Agreement”) was approved by the Board, including each Trustee who is not an interested person of the Trust or an interested party to the Agreement (the “Independent Trustees”), at a meeting held on February 16, 2007.The Board reviewed and discussed reports comparing the performance and expenses of the Fund to the performance, total operating expenses and advisory fees of other funds with similar objectives and asset levels (the “peer group”).The Board then reviewed the materials provided by the Adviser in advance of the meeting, which included, among other items, a description of the Adviser’s services to the Fund and other clients, a representation that there have been no changes in the Adviser’s corporate structure or business activities or personnel that would impact services provided to the Fund, a description of the compensation received by the Adviser from the Fund and a discussion concerning the profitability of the Fund to the Adviser (collectively, the “Report”). As to the nature, extent and quality of the services provided by the Adviser, the Trustees reviewed information provided in the Report regarding the Adviser’s business, personnel and management style.They noted that the Adviser had been proactive in taking steps to compete with other funds, including the use of futures contracts and short sales in an attempt to manage the duration of the Fund, which had been successful (as evidenced by the Fund’s performance).They also noted that they had reviewed the Adviser’s compliance procedures with respect to the Fund, the Adviser’s brokerage policies and a certification from the Adviser regarding its Code of Ethics.The Trustees also reviewed the Adviser’s Form ADV, which described the educational and professional background of the Adviser’s investment personnel, and reviewed the Adviser’s profit and loss statement for calendar year 2006 and its balance sheet as of December 31, 2006.The Trustees discussed the terms of the Management Agreement, and concluded that the nature and extent of services required of the Adviser were reasonable and consistent with the Board’s expectations.The Trustees concluded that the Adviser has the resources to provide high quality advisory services to the Fund. As for the investment performance of the Adviser, the Trustees reviewed information provided in the Report regarding the performance of the Fund, as compared to its peer group of no-load taxable short-term government funds having an average credit quality of AAA or better.The Board noted that the performance of the Fund was 4.05% for the fiscal year ended December 31, 2006, as compared to an average return of 3.98% for the peer group.They also noted that the Fund’s performance was in the top ten percentile of its Morningstar category of 175 funds for 2005 and 2006.The Trustees also reviewed the information provided in the Report regarding the performance of the Fund as compared to the one-year Constant Maturing Treasury index (“CMT”), and the State Board of Administration (“SBA”), a funding vehicle available to local Florida municipalities and other institutions for short-term investments, which the portfolio managers indicated was the appropriate comparison.The Board noted that the Fund had underperformed both indexes, but determined that the reasons for underperformance included (a) that the CMT index is an interest only index and does not factor in capital losses, and as a result, the Fund will underperform in an environment where short-term rates are rising, as the Fund will experience capital losses that will not be experienced by the index; and (b) that the SBA has a very small expense ratio and that the Fund would generally underperform when the interest rate curve is flat or inverted, as the Fund will generally have a longer duration than the SBA.After discussion, the Trustees concluded that the Adviser had performed extremely well, particularly as opposed to the peer group.The Trustees did not consider performance of the Adviser in managing other accounts because there is no other account that uses the same strategy as the Fund. As to the cost of the services provided by the Adviser, the Trustees reviewed information in the Report showing that the advisory fee received by the Adviser (after waiver of 50 basis points and payment of Fund expenses) was less than average for its peer group and showing that the expense ratio for the Fund after waiver was less than the average paid by the peer group.The Trustees therefore concluded that the advisory fee and expense ratio were reasonable.The Trustees also reviewed a profitability analysis prepared by the Adviser that detailed the cost of the Adviser providing services to the Fund and the profitability to the Adviser of the services provided to the Fund.The information provided showed that the Adviser’s operating margin for 2006 was significantly less than for 2005.The Trustees noted based on the information provided, that there were no significant economies of scale being realized by the Adviser at this time. The Trustees also reviewed information regarding the Adviser’s receipt of research information from brokers with whom Fund transactions are executed and, in particular, soft dollar credits received on transactions executed on behalf of the Fund.The Trustees discussed the value of such research to the Adviser and its use in managing the Fund.The Board also considered the fact that the Adviser has been waiving fees for the Fund to maintain expenses at currents levels.The Trustees noted that due to its decline in profitability, the Adviser was proposing a change in the expense caps (as discussed earlier in the meeting), effective May 1, 2007 through April 30, 2008, to contractually commit to maintain total annual operating expenses at 60 basis points for Class I, 110 basis points for Class R and 35 basis points for the Class Y.The Board also noted that the proposal would exclude from the capped expenses the fees and expenses of the Independent Trustees, any Chief Compliance Officer that is not an interested person of the Trust (other than as an officer of the Trust) and dedicated excess insurance expense for the Trustees and officers, and that legal and compliance costs had increased significantly due to regulatory changes, and noted that at current asset levels the impact of the Adviser not reimbursing Trustee fees and expenses would not be material.It was the consensus of the Trustees to approve the proposed expense cap letter and authorize the officers of the Fund to accept it on the Trust’s behalf. The Trustees also discussed the written materials that they had received before the meeting and the Adviser’s oral presentation and other information that the Board received at the meeting, and deliberated on the approval of the continuation of the Agreement in light of this information.In its deliberations, the Board did not identify any single piece of information that was all-important or controlling.After discussion, it was the consensus of the Trustees, after considering all pertinent factors, that the management fees were reasonable and the Management Agreement should be continued for an additional year. PROXY VOTING A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the Fund voted those proxies during the 12 month period ending June 30, 2007 are available without charge, upon request by calling the Fund at (866) 329-2673 and in documents filed with the SEC on the SEC’s website at www.sec.gov. DISCLOSURE OF PORTFOLIO HOLDINGS WY Funds, Inc. files the Fund’s complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available without charge, upon request by calling the Fund at (866) 329-2673 and in documents filed with the SEC on the SEC’s website at www.sec.gov. INDEMNIFICATIONS (Unaudited) Under the Funds’ organizational documents, its officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Fund enters into contracts with their vendors and others that provide for general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund. However, based on experience, the Fund expects the risk of loss to be remote. TRUSTEES M. Brent Wertz, Chairman Douglas Conner Tammy Evans Randy K. Sterns OFFICERS Mitchell P. York, President M. Brent Wertz, Treasurer & Secretary Toni Neff, CCO FUND‘S ADVISER Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL33604 DISTRIBUTOR Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 INDEPENDENT ACCOUNTANTS Cohen McCurdy Ltd. 800 Westpoint Parkway, Suite 1100 Westlake, OH44145 LEGAL COUNSEL Thompson Hine LLP 312 Walnut St., Suite 1400 Cincinnati, OH45202 CUSTODIAN U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, WI53212 ADMINISTRATOR, TRANSFER AGENT AND FUND ACCOUNTANT U.S. Bancorp Fund Service, LLC Mutual Fund Services, 3rd Floor 615 East Michigan Street Milwaukee, WI53202 This report is intended only for the information of shareholders or those who have received the Fund‘s prospectus which contains information about the Fund‘s management fee and expenses. Please read the prospectus carefully before investing.Distributed by Quasar Distributors, LLC, Member NASD/SIPC. Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Not Applicable. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)WY Funds By (Signature and Title)*/s/Mitchell York Mitchell York, President Date08/31/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Mitchell York Mitchell York, Principal Executive Officer Date08/31/2007 By (Signature and Title)*/s/M. Brent Wertz M. Brent Wertz, Principal Financial Officer Date08/31/2007 * Print the name and title of each signing officer under his or her signature.
